cca_2014112610151117 id uilc number release date from sent wednesday date am to cc bcc subject re disclosure question pertaining to the examination of ------------------------------- no sample - every one i’ve dealt with was case-specific however something like this would be a start name address and ein of taxpayer authorizes disclosure of the information described below to name and address of designated recipient then describe the return_information including taxable_year information as required by the regs sec_301_6103_c_-1 the letter must be signed and dated in accordance with sec_301_6103_c_-1
